 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 BARBARA O. PRESILDA,                                      Case No.: 2:19-cv-01281-APG-VCF

 4           Plaintiff                                              Order Dismissing Case

 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9         On October 25, 2019, the parties advised the court that a settlement had been reached

10 between the plaintiff and defendant Equifax Information Services, LLC. ECF No. 18. I have

11 twice ordered the parties to file either a stipulation of dismissal or a status report, with specific

12 deadlines each time. ECF Nos. 19, 20. The parties have ignored my orders. I warned the parties

13 in my last order that failure to comply would result in dismissal of this case. ECF No. 20.

14         I THEREFORE ORDER that this case is DISMISSED with prejudice for failure to

15 comply with my orders. The clerk of court is instructed to close this case.

16         DATED this 19th day of March, 2020.

17

18
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23
